28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne SIGMON, Plaintiff Appellee,v.Vincent Eugene LINEBERGER, Defendant Appellant.
No. 94-1077.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 15, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-93-357-P, BK-91-31954)
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his appeal from the bankruptcy court for failure to prosecute and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sigmon v. Lineberger, Nos.  CA-93-357-P, BK-91-31954 (W.D.N.C. Nov. 10, 1993;  Nov. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED